Citation Nr: 1412063	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-42 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a pulmonary disability, to include sarcoidosis, asthma, and emphysema, to include as secondary to service-connected lumbar degenerative disc disease, and to include as due to exposure to toxins allegedly encountered in the Republic of Korea (to include herbicides).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

9.  Entitlement to service connection for a kidney disability.  

10.  Entitlement to service connection for erectile dysfunction (ED).  

11.  Entitlement to service connection for a right hand disability, to include alleged fracture residuals and scarring.  

12.  Entitlement to service connection for headaches, to include migraines, to include as due alleged exposure to toxins (including herbicides) in the Republic of Korea, and to include as secondary to the claimed pulmonary sarcoidosis.  

13.  Entitlement to service connection for an acquired neuropsychiatric disability, manifesting as memory loss, to include anxiety and depression, to include as due alleged exposure to toxins (including herbicides) in the Republic of Korea, and to include as secondary to the claimed pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran appeared at a Videoconference hearing in January 2014.  A transcript is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The issues of entitlement to service connection for a pulmonary disability, for a right hand disability, for a headache disability, and for a disability manifested by memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for a pulmonary disability, relates specifically to an unestablished fact necessary to substantiate the claim.

2.  During his January 2014 Videoconference hearing,  the Veteran indicated that he wished to withdraw his appeal to the Board with respect to claims for entitlement to service connection for diabetes, peripheral neuropathy of all extremities, hypertension, GERD, and ED.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a pulmonary disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The issue of entitlement to service connection for diabetes mellitus is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The issue of entitlement to service connection for peripheral neuropathy of the right upper extremity is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The issue of entitlement to service connection for peripheral neuropathy of the left lower extremity is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The issue of entitlement to service connection for peripheral neuropathy of the right lower extremity is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The issue of entitlement to service connection for hypertension is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).
8.  The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The issue of entitlement to service connection for a kidney disorder is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

10.  The issue of entitlement to service connection for erectile dysfunction (ED) is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist.  It includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2013).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2013).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a pulmonary disability.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

Analysis-New and Material Evidence

The Veteran in this case was denied service connection for sarcoidosis in a December 2007 rating decision on the basis of there being no evidence of a link between current sarcoidosis and active service.  The Veteran did not appeal the rating determination within a year, and it is final.  He has now come forth alleging, essentially, that new and material evidence exists so as to warrant a reopening of the claim for entitlement to service connection for a lung disability.  

In connection with his petition to reopen, the Veteran has submitted internet articles which, ostensibly, purport to link the development of chronic lung disablement with certain "toxicants."  The nature of the exposure does not appear to be discussed in detail; however, the Veteran has submitted this evidence to show a potential link between sarcoidosis and his claimed exposure to various chemicals in Korea.  Of note, is that subsequent to the final 2007 decision, the Veteran's pulmonary disability picture has grown more complicated.  Indeed, at the time of the now-final denial, the Veteran had only been assessed as having sarcoidosis.  Since this time, VA clinical records from 2009 to the present show assessments of septal emphysema and asthma in addition to the previously-noted sarcoidosis.  

In Clemons v. Shinseki , 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) determined that a claim for benefits filed with VA is one based on symptoms rather than any one specific diagnostic entity.  In this regard, while the 2007 rating decision considered the Veteran's sarcoidosis, the more recent assessments of asthma and emphysema were not considered.  As this new diagnosis may, at least potentially, change the assessment as to if there is a nexus between alleged toxin exposure and any type of pulmonary disability, the evidence of such a diagnosis does address facts not previously established that are necessary to substantiate the underlying claim for service connection.  

Further, the credibility of evidence presented in concert with a claim to reopen is presumed.  In this regard, the broad internet articles do suggest, at least potentially, some involvement with toxin exposure to overall pulmonary health.  Moreover, at the Veteran's Videoconference hearing, the Veteran re-asserted that he served in Korea in the 1970s, and also stated that his VA physicians had informed him of a potential link between sarcoidosis and viruses present overseas.  This assertion, while not substantiated, must be presumed to be credible, and taking it in consideration with the aforementioned growing complexity of the pulmonary disability picture (to include disorders which were not considered at the time of the earlier denial), there is additional evidence present which addresses previously unestablished facts necessary to substantiate the underlying claim.  

In this regard, the Board can conclude that new and material evidence exists so as to warrant a reopening of the claim for entitlement to service connection for a pulmonary disability.  To that extent only, the claim is granted.  See 38 C.F.R. § 3.156.  

Legal Criteria and Analysis-Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's Videoconference Board hearing in January 2014, he stated that the only appeals he wished to pursue were those for entitlement to service connection for a pulmonary disability, a headache disability, a disability manifested by memory loss, and a right hand disability.   That is, he properly withdrew his appeals for entitlement to service connection for diabetes mellitus, peripheral neuropathy of all extremities,  hypertension, GERD, a kidney disorder, and ED. The testimony has been reduced to writing in the form of a hearing transcript, which is of record. Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

                                                           ORDER

New and material evidence having been received, the claim for entitlement to service connection for a pulmonary disability is reopened; to that extent only, the claim is granted.  

Entitlement to service connection for diabetes mellitus is dismissed.  

Entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.  

Entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.  

Entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed.  

Entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.  

Entitlement to service connection for hypertension is dismissed.  

Entitlement to service connection for gastroesophageal reflux disease (GERD) is dismissed.  

Entitlement to service connection for a kidney disability is dismissed.  

Entitlement to service connection for erectile dysfunction (ED) is dismissed.  





REMAND

At the outset, the Board notes that the Veteran's service treatment records have, apparently, been lost by VA during adjudication of a previous claim.  In that respect, the claim is similar in nature to so-called "fire-related" claims (i.e. claims affecting Veterans whose records were presumed destroyed in the 1973 fire at the National Personnel Records Center (NPRC)).  As such, VA has a heightened duty to consider all other evidence of record and carefully consider application of the so-called "benefit of the doubt" rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Regarding the current claims, the Veteran asserts that while he was stationed in Korea, he was exposed to various toxins, to include herbicides, paints, and viral agents not native to the United States.  He believes that these toxins and/or pathogens have been latently in his body since discharge from service, and that they have caused a current lung disability, to include diagnosed sarcoidosis, emphysema, and asthma.  He has supplied internet articles which purport to link sarcoidosis/lung disease to exposure to environmental toxins.  The articles are not specific, and do not relate to the Veteran's exact condition.  The Veteran has alleged that his VA physician told him that his lung condition had origins in Korean service.  

The NPRC has returned a finding that the Veteran's service in Korea, though near the demilitarized zone (DMZ), was after the time when herbicides were used there.  The Veteran nonetheless maintains that the soil was contaminated from previous use and that he was exposed to toxins.  There can be no presumed exposure to herbicides in this case as the Veteran's service was not in the Republic of Vietnam; however, that does not excuse VA from considering the claim on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, it is noted that VA has acknowledged that herbicides were used in an area proximate to where the Veteran served a few years before the Veteran was stationed there.  Given that the Veteran has maintained that a VA physician allegedly told him that some sort of toxin had a causal role in the onset of his sarcoidosis, it is not outside of the realm of possibility that some environmental agent played a role in the current disability.  It is asked that the Veteran's Korean service be noted, and that an examiner offer an opinion as to if it is at least as likely as not that soil-based herbicide residuals or any other toxin (to include viral or other biological toxin) endemic to Korea caused the Veteran to develop sarcoidosis or any other current lung disability (emphysema, asthma, etc.).  

Prior to such an action, the Veteran should be asked to identify the VA physician who allegedly made the connection between a toxin exposure and the development of a lung disability, and any records from that VA doctor should be obtained and associated with the claims file.  Also, if the Veteran has any additional evidence in his possession which might support his allegations, he should be encouraged to submit them.  Should no VA records of this nature be found after an exhaustive search, so annotate the record.  

Also, as the Veteran has alleged a secondary relationship between his current lung disability and his service-connected low back disability, it is asked that, upon remand, the pulmonary examiner also offer an opinion as to if it is at least as likely as not that any current lung disorder was either caused, or aggravated beyond the natural progression of the disease process, by the service-connected low back disorder.  

Regarding headaches, the Board acknowledges that the Veteran, as a layperson, is competent to report that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, at his hearing before the undersigned, the Veteran reported that he had head pain in service and that he continues to have problems presently.  Headaches have been assessed as being currently present; however, there has never been an opinion addressing as to if pain experienced in service is causally related to a diagnosed current headache disability.  As noted, the service treatment records are unavailable for review in this case; however, in noting that the Veteran is credible to report pain, and in considering his assertions in a light most favorable to him, there isn't reason to doubt the credibility of his noting head pain of some sort occurring in service.  Thus, an examiner should address as to whether complaints of periodic head pain since service resulted in a current headache disability.  

With respect to the claimed neuropsychiatric disability, it is noted that the Veteran reported experiencing memory loss as a present symptom.  The RO, in denying the claim, noted that while the Veteran is competent to note such a symptom, that "memory loss," as an entity, is a symptom that does not meet the criteria for a current disability for which service connection can be granted.  In this regard, the Board notes that a claim for service connection is a claim for symptoms as opposed to any one diagnostic entity, and that the record does contain assessments of depression and anxiety made by VA clinicians.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, there is, potentially, a diagnostic entity capable of service connection present as part of the Veteran's mental health disability picture, and claimed memory loss may be a manifestation of such a disorder.  The Veteran has complained that his memory loss occurs simultaneous to his head pain, and this, there is raised an issue of secondary service connection should a headache disability ultimately be service-connected following the development directed with this appeal.  

With respect to the claims for headaches and a neuropsychiatric disability, it is noted that the Veteran also alleged that these conditions are secondary to the claimed pulmonary disorder.  Thus, the claims are inextricably intertwined, and cannot be resolved in any regard until a decision is made with respect to the lung disability.  Should, however, the above-directed development result in an allowance of service connection for the claimed lung condition, it is asked that the respective examiners addressing the headaches and psychiatric complaints also address as to if it is at least as likely as not that any current headache disability and/or neuropsychiatric disability manifested by memory loss was caused, or aggravated beyond the course of the natural progression of the disease process, by that lung disability.  

Lastly, with respect to the claimed right hand disorder, the Veteran has asserted that he experienced some sort of hand injury while involved in an altercation with a fellow service member.  The nature of the physical conflict was not expressed; however, he has alleged some injury to his hand as a result of defending himself from assault.  The RO based its denial on the fact that there was no evidence of record documenting a current disability of the right hand.  Specifically, radiographic imagery did not include findings of dislocation, fracture, or any other sort of traumatic residuals.  In the hearing before the undersigned, however, the Veteran did report that he had a scar on his hand that was a result of his alleged altercation in service.  The Veteran's representative noted that the skin was raised.  Scarring is something that, upon visual inspection, is capable of lay observation.  See Jandreau at 1372.  Thus, given the testimony of the Veteran and his representative, there is some evidence of current scarring on the right hand.  While this may not be severe in nature, it is nonetheless evidence of a current disability for which service connection could potentially be granted.  Given this finding, the lack of available service treatment records, and the Veteran's credible report of being engaged in some sort of altercation in service, it is at least possible that the current scar may have had causal origins in service.  Accordingly, an examination should be afforded addressing as to if it is at least as likely as not that any current disability in the right hand, to include scarring, had causal origins in service, to include as a result of the Veteran defending himself from assault.  

With respect to the alleged altercation, the Board notes that service connection may not be awarded for a disability or disease that results from the Veteran's own "willful misconduct."  The nature of the Veteran's involvement in a "brawl" is unknown, and the available service personnel records do not contain any military justice records.  As, however, the Veteran was released from service with a General Discharge Under Honorable Conditions, the potential for the existence of, at the very least, records of non-judicial punishment under the Uniform Code of Military Justice (UCMJ) is there.  Thus, it asked that the NPRC be contacted and that all additional personnel records, to include those documenting UCMJ actions, be obtained and added to the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records pertaining to the claimed lung, right hand, headache, and neuropsychiatric disability.  In this regard, it is specifically asked that any opinion offered by a VA physician pertaining to a potential link between a current lung disorder and toxin exposure in Korea, to include residuals of herbicides in the soil, be obtained and associated with the claims folder.  Should no records be found after an exhaustive search, so annotate the claims folder.  

2.  The NPRC should be contacted and all available service personnel records (specifically, those pertaining to military justice actions) should be obtained and associated with the claims file.  Should no additional records be found after an exhaustive search, so annotate the claims file.  

3.  The Veteran should be afforded an opportunity to submit any evidence in his possession which might, potentially, be relevant to his claims for service connection.  Specifically, should he have records from the physician who allegedly linked a current lung disorder to toxin exposure in Korea, he should submit such an opinion for consideration.  Should the Veteran respond with additional records, they should be added to the claims file.  

4.  Schedule the Veteran for comprehensive VA lung, neurology/psychiatry, and dermatology examinations.  The examiners are asked the following:  

a) The pulmonary examiner is asked to identify all currently present lung pathology, to include sarcoidosis, asthma, and any form of emphysema, and is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that any current lung disorder had causal origins in service, to include as a result of exposure to residuals of herbicides sprayed in the DMZ a few years prior to the Veteran's assignment to Korea and/or any other toxin/pathogen endemic to Korea.  Additionally, the examiner should opine as to if it is at least as likely as not that any current lung disability was caused or aggravated beyond the natural course of the disease process by a service-connected low back disability.  

b) The neurology/psychiatry examiner is asked to identify if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a current headache disability and/or a neuropsychiatric disability manifested by memory loss (to include depression and/or anxiety).  The examiner should opine as to if it is at least as likely as not that such a disability/disabilities had causal origins in service, to include as a result of reported head pain since active duty, or, should the lung disability become service-connected, if it is at least as likely as not that any current lung disability caused, or aggravated beyond the natural progression of the disease process, the headaches and/or neuropsychiatric disability.  Should a headache disability be found to exist separate from the claimed disability manifesting with memory loss, and be found to be attributable to in-service factors, it is also asked that an opinion be entered as to if the headache disability caused, or aggravated beyond the natural course of the disease process, any acquired neuropsychiatric disability manifested by memory loss, to include depression and anxiety.  

c) The dermatology examiner should observe the Veteran's right hand and the noted raised skin/scarring present in the extremity.  It is asked that the examiner opine as to if it is at least as likely as not (50 percent probability or greater) that such a scar had causal origins in active service, to include as a result of a trauma incurred during an alleged "brawl."  If available, the examiner should review any obtained service personnel records pertaining to the nature of the alleged altercation.  

All examiners are asked to provide rationales with any conclusions reached in the narrative portion of the examination reports.  Speculative opinions are not helpful and will require additional remand for remedial development.  

5.  Upon completion of the above-directed development, re-adjudicate the Veteran's claims.  Should the resolutions remain less than favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


